DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered. Claims 52-56 and 61-66 are pending and are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claims 54-65 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to claims 54 and the cancelation of claims 57-60. 

Claim Rejections - 35 USC § 103
The rejection of claims 52 and 53 under 35 U.S.C. 103 as being unpatentable over Rossi et al. in view of Weissleder et al. is withdrawn in view of persuasive arguments of Applicant.
	
New or maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52, 53, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  
As iterated in the previous Office actions, the specification discloses one bioconjugate obtained by conjugation of an iron oxide nanoparticle (SPION) functionalized with tetrazine (Tz) with a trans-cyclooctene functionalized glucose oxidase and further with cetuximab tetrazine functionalized. 
However, the claims broadly encompass any bioconjugate that comprises an iron oxide nanoparticle functionalized with a first bioorthogonal ligation moiety: and a glucose oxidase conjugated to the iron oxide nanoparticle, wherein the glucose oxidase is functionalized with a second bioorthogonal ligation moiety; wherein the first and second bioorthogonal ligation moieties are selected from the group consisting of trans-cyclooctene, tetrazine, cyclooctyne, an alkyne, an azide, an alkene, a tetrazole, photo- DIBO, a cyclo-propenone, and further a targeting probe.
In contrast to Applicant’s disclosure of the one bioconjugate described above, the
instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.
One of skill in the art would conclude that the specification fails to disclose
a representative number of species to describe the claimed genera.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55, 56, and 61 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 54 limits the targeting probe as cetuximab (an EGFR binding antibody used for tumor inhibitions). However, in the dependent claims 55, 56, the scope of the claims is broadened to any tumor binding molecule and for claim 61, the claim indicates an intrinsic property of Cetuximab, EGFR binding. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52-54, 61-64 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al.  in view of Weissleder et al., Divakaran et al. and Tseng et al. (all cited in the previous Office actions).
The claims are drawn to a bioconjugate comprising:(a) an iron oxide nanoparticle functionalized with a first bioorthogonal ligation moiety; and
(b) glucose oxidase conjugated to the iron oxide nanoparticle, wherein the glucose oxidase is functionalized with a second bioorthogonal ligation moiety;
wherein the first and second bioorthogonal ligation moieties are selected from the group consisting of trans-cyclooctene, tetrazine, cyclooctyne, an alkyne, an azide, an alkene, a tetrazole, photo DIBO, a cyclopropenone, and combinations thereof. The iron oxide nanoparticle is a superparamagnetic iron oxide nanoparticle. The antibody cetuximab (as a targeting probe for specifically binding to tumor cells) is linked to either the iron oxide nanoparticle or to the glucose oxidase. 
Rossi et al. discloses the preparation and functionalization of magnetite (Fe3O4)
nanoparticles 20 nm in diameter and the successful covalent conjugation of the enzyme
glucose oxidase to the amino-modified nanoparticle surface. Functionalization of the
magnetic nanoparticle surface with amino groups greatly increased the amount and
activity of the immobilized enzyme compared with immobilization procedures involving
physical adsorption (abstract). For biomedical applications an average particle size of 20–40 nm is more desirable, because these particles would have greater magnetization while still remaining superparamagnetic. The reference teaches that the covalently attached enzyme glucose oxidase to amino-modified magnetic nanoparticles were used to prepare bioactive magnetic nanoparticles. Magnetite (Fe3O4) nanoparticles averaging 20 nm in diameter were synthesized in aqueous solution by H2O2 oxidation of Fe(OH)2 under mild alkaline conditions. The surface of the magnetic nanoparticles was first functionalized with 3-aminopropyltriethoxysilane (APS). (Nota bene, the same step as used in the instant Application).
While the Rossi reference indicated standard conjugation procedure, it is silent about a targeting probe to bind to tumor cells such as cetuximab.
Weissleder et al. indicated linking the iron superoxide nanoparticles to antibodies (claim 17).
Divakaran et al. teaches that an oxidase enzyme conjugated to an iron oxide
nanoparticle can be used for causing cell death in tumor cells by generating H2O2 therein (abstract, p 673, right col.). It is submitted that the mechanism of generating H2O2, which is intrinsically a property of glucose oxidase, would have been readily apparent to a person of ordinary skill in the art since the substrate (glucose) is available in the exterior of the tumor (blood, extracellular matrix, lymph) (see exemplary references Chen et al. WO2018/094005; Mootha et al. WO2017/023855; Singh S. U.S. Pub. No. 20080076139).
Tseng teaches that nanoparticles can be conjugated with targeting probes such as cetuximab to better localize the nanoparticle. Cetuximab can function as a targeting moiety for recognizing EGFR-overexpressing cells, and bring about other therapeutic effects. Further, the reference teaches that the nanoparticle surface is coated with PEG to reduce nonspecific binding to the particle and the probe is bound to the PEG(abstract). The reference describes the production of cetuximab functionalized (superparamagnetic iron oxide nanoparticles) SPIONs, i.e., Cet-PEGdexSPIONs, for targeted MRI and therapy in EGFR-expressing tumor cells. The dextran coated (first linker) magnetic nanoprobe surface was modified with a dihydrazide-PEG (polyethylene glycol) linker (second linker) to reduce nonspecific binding under biological conditions. Further, to retain active antigen-binding sites for efficient targeting, directional conjugation of cetuximab was achieved via the carbohydrate moiety on the heavy chains of the Fc portion of the antibody. The therapeutic relevance of the cet-PEG-dexSPIONs for the treatment of EGFR-expressing tumors was evaluated in vitro by Western blot analysis, assessment of downregulation of surface EGFR, analysis of apoptosis, and the ADCC assay (p. 3664, right col.). The underlined segments are Examiner’s observations.
It would have been obvious to one of ordinary skill in the art to combine the
teaching of Divakaran and Weissleder into the bioconjugates taught by Rossi to specify
wherein the glucose oxidase conjugated to the iron oxide nanoparticle is also used for
destroying tumor cells, to use the H2O2 generating property instead of the glucose
oxidizing property with a reasonable expectation of success. This is because both
oxidases would yield H2O2 and active free radicals that would necessarily cause nearby
cell death. Further a skilled artisan would easily envision a targeted effect so the death
cell would not be random. This task would be achieved by targeting the SPIONs with
probes linked to them, as taught by Tseng et al. A known technique would have been
used with predictable effects.
With regard to claim 66, which is drawn to a pharmaceutical composition
comprising an effective amount of the bioconjugate comprising the SPION and glucose
oxidase, it is submitted that the skilled artisan would have had, due to the high skill in
biomedical therapeutics, all the elements to devise a pharmaceutical formulation for the
use of the compounds of Rossi et al. in view of the teachings of Divakaran, Weissleder, and Tseng.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647